Citation Nr: 9910641	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-41 1123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected right foot disorder, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1963 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
appellant's claim for an increased disability rating, in 
excess of 10 percent, for his service-connected right foot 
disorder.  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal of this issue.

In September 1994, the RO issued a rating decision that, in 
pertinent part, granted an increased disability rating of 20 
percent for the appellant's service-connected right foot 
disorder.  That rating decision also granted a temporary 
total disability rating of 100 percent, pursuant to 38 C.F.R. 
§ 4.30, for this condition for the periods of March 9, 1993 
to June 30, 1993 and from March 30, 1994 to September 30, 
1994.  Thereafter, the appellant's claims file was 
transferred from the RO in New Orleans, Louisiana, to the RO 
in Jackson, Mississippi, pursuant to a change in his address.

During the pendency of this appeal, the appellant filed a 
claim for service connection for residuals of a right 
shoulder injury allegedly due to a fall caused by his 
service-connected right foot disorder.  In December 1992, the 
RO issued a rating decision that denied service connection 
for residuals of right shoulder injury, secondary to the 
appellant's service-connected right foot disorder.  In 
January 1993, the appellant filed a timely notice of 
disagreement with respect to this issue, and the RO issued a 
statement of the case pertaining to the same in September 
1994.  A substantive appeal must be filed within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b)(1998).  In November 1994, the appellant requested 
an extension of time in which to file his substantive appeal 
so that he could gather additional medical evidence.  
Although the appellant's request for an extension was 
permitted, he failed to provide a substantive appeal within 
the additional 60-day period. 38 C.F.R. §§ 20.302 and 20.303 
(1998).  Accordingly, the Board does not have jurisdiction of 
this issue.

In May 1998, the Board remanded this case for an additional 
examination of the veteran and medical opinions.  The 
requested development has been completed, and the Board now 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected right foot disorder is 
currently manifested by: an antalgic gait, with limp on the 
right; plantar flexion to 30 degrees; dorsiflexion to 0 
degrees; pain on motion and weight bearing; 4/5 strength in 
the dorsiflexors and plantar flexors muscles of the right 
ankle; 5/5 strength in the right extensor hallucis longus; 
tenderness to palpation over medial malleolar area and 
Achilles' tendon region; two well-healed surgical scars; mild 
swelling of ankle; no lateral instability, dislocation or 
crepitance; and complaints of pain, stiffness and swelling.


CONCLUSION OF LAW

The criteria for a 30 percent rating, and not in excess 
thereof, have been met for the veteran's service-connected 
right foot disorder. 38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Part 4, 
Diagnostic Codes 5010, 5271 and 5284 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

The veteran's claim for an increased disability rating for 
his service-connected right foot disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from August 1963 to 
June 1972.  The report of the veteran's entrance examination, 
dated August 1963, noted essentially normal findings 
throughout.  The veteran's service medical records revealed 
that he fractured his right tarsal bones as a result of a 
fall in 1966.  Thereafter, the veteran underwent a bone graft 
and fusion of the talonavicular joint because of constant 
pain.  The report of the veteran's discharge examination, 
dated June 1972, noted impressions of fracture of status post 
fracture of the tarsal and bone graft and fusion of 
talonavicular joint.

In April 1973, the RO issued a rating decision that granted 
service connection for residuals of injury to right foot with 
arthritis and surgical skin scars, and assigned thereto a 10 
percent disability rating, effective June 1972.

In December 1991, the veteran filed his present claim seeking 
an increased disability rating for his service-connected 
right foot disorder.  In support of his claim, the veteran 
submitted a copy of an orthopedic examination, dated October 
1991, completed by C. Murphy, M.D.  The report noted the 
veteran's complaints of swelling and arthritic type pain in 
the right foot area.  Physical examination revealed an old, 
well-healed scar over the medial dorsal aspect of the 
talonavicular joint.  Soreness with palpation over the 
talonavicular and tibial talar joints was indicated.  Range 
of motion testing of the right ankle revealed dorsiflexion to 
6 degrees and plantar flexion to 30 degrees.  The report 
indicated that "[s]ubtaler motion demonstrates decreased 
inversion and eversion with less than ten degrees of motion 
in the subtaler joint."  The ligaments appeared stable and 
neurovascular examination was intact.  X-ray examination of 
the right ankle revealed degenerative changes with the ankle 
joint; previous arthrodesis of the talonavicular joint and 
along the dorsal aspect of the joint; and a possible loose 
body in the tibial talar area with fragmentation along the 
medial navicular area.  The report concluded with impressions 
of status post right talus fracture, arthrodesis of 
talonavicular joint, and chronic pain with post traumatic 
arthritis in the ankle joint, subtalar joint and tarsal 
joints of the foot.  

In April 1992, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of right foot and ankle pain, with swelling and stiffness.  
Physical examination revealed a three-inch medial scar over 
the dorsum of the first metatarsal ray.  Range of motion 
testing of the right ankle revealed extension to 5 degrees 
and flexion to 30 degrees.  The report also noted that "[h]e 
has 1+ anterior ankle swelling, no deformities, no other 
impairment of anterior ankle swelling, no deformities, no 
other impairment of the ankle or knee.  He ambulates with a 
limp favoring that leg."  The report concluded with 
impressions of fractured talus, with tarsal fusion, and 
degenerative arthritis of the foot.

Medical treatment reports, dated August 1992 through July 
1998, were retrieved from the VA medical centers in New 
Orleans, Louisiana, and Biloxi, Mississippi.  A review of 
these records revealed treatment for a variety of conditions.  
An operative report, dated March 1993, indicated that the 
veteran underwent an exostosectomy of a painful exostosis of 
the right foot.  The report noted that there were no surgical 
complications.  An October 1993 treatment report noted the 
veteran's complaints of continuing foot pain with weight 
bearing.  Physical examination revealed tenderness over 
medial foot scar and talonovic joint.  A February 1994 
treatment report noted the veteran's complaint of right foot 
pain.  The report concluded with an impression of 
degenerative joint disease of the tibiotalar, talonavicular, 
and calcaneus joints.  In March 1994, the veteran underwent 
talonavicular and calcaneocuboid arthrodes of the right foot, 
left iliac crest bone.  The report indicated that 
"[p]ostoperatively the patient did very well."  A follow-up 
report, dated June 1994, noted that the veteran was doing 
well. 

In August 1994, a VA examination for joints was conducted.  
The report of this examination noted the veteran's right foot 
was still in a cast and that he was ambulating on crutches 
following his March 1994 surgery.  He reported tenderness in 
his right foot with some numbness on the lateral side.  
Physical examination revealed that function was poor.  Range 
of motion testing revealed dorsiflexion to 5 degrees and 
plantar flexion to 20 degrees.  X-ray examination of the 
right foot revealed degenerative joint disease of the ankle 
with screws in the calcaneocuboid and talonavicular joints 
for the purpose of fusing these joints.  The report concluded 
with a diagnosis of degenerative joint disease of the right 
ankle, post-operative talonavicular and calcaneal cuboid 
fusions.

In February 1995, numerous medical and administrative records 
were received from the Social Security Administration (SSA).  
An SSA decision, dated December 1994, found that the veteran 
has been disabled since October 1991 due to his right 
shoulder and his service-connected right foot disorder.  The 
decision stated, in part:

Claimant is status post three ankle 
surgeries.  There is evidence of chronic 
swelling of the right foot and ankle and 
degenerative joint disease.  
Additionally, claimant is status post 
arthroscopic surgery to treat a torn 
rotator cuff of an injured right 
shoulder.  

A March 1996 treatment report noted the veteran's complaints 
of pain and numbness in the right foot.  Physical examination 
revealed that his scars were well healed and that there was 
pain on motion of his right foot. 

In July 1997, a VA examination for joints was conducted.  The 
report of this examination noted the veteran's complaints of 
pain in the right foot and ankle region.  It also noted his 
complaints of numbness on the lateral aspect of the right 
foot.  The report indicated that the veteran ambulated around 
the room with a limp on the right.  Physical examination 
revealed:

He had a surgical scar over the medial as 
well as the lateral aspect of the foot.  
Examination of the ankle reveals no 
definite effusion although there may be 
some enlargement of the ankle noted.  He 
had rather significant tenderness to 
palpation to the medial as well as the 
lateral aspect of the ankle.  He also had 
rather significant tenderness to 
palpation of the surgical sites as well 
as over the dorsum of the mid foot 
region.  There is no subtalar motion 
noted.  He has decreased sensation to 
pin-prick over the dorsolateral aspect of 
the right foot.  He demonstrated poor 
ability to heel-and-toe walk with 
complaints of pain in the foot.  He was 
able to slowly squat and rise again 
although he was only able to do this by 
placing most of the weight on his left 
leg.  No plantar callosity formation is 
noted.  

X-ray examination of the right foot revealed "two metallic 
screws thru the calcaneus and cuneiform as well as the talo-
navicular."  It also showed sclerosis about the tarsal 
articulation with obliteration of the joint and some 
articulating cartilage between the talus and calcaneus, which 
probably reflects complete fusion.
The examination report concluded with an impression of 
residuals of right foot trauma and ankle trauma with 
fracture, severe traumatic arthritis.  

An August 1997 treatment report noted the veteran's 
complaints of continuing foot pain.  The report indicated 
that he used a cane intermittently and wore orthopedic shoes.  
A February 1998 treatment report noted the veteran's 
complaints of neuroma over the medial malleolar area.  
Physical examination revealed an old scar in the medial 
malleolar area.  The report concluded with an assessment of 
neuroma of the right foot.  A June 1998 treatment report 
noted the veteran's complaints of pain in the right ankle, 
with locking in the morning.  He also reported pain in the 
mid foot, base of the metatarsal, especially when pushing 
off.  Physical examination revealed an antalgic gait and no 
abnormal calluses.  Range of motion testing of the right 
ankle revealed dorsiflexion to 50 degrees and plantar flexion 
to 20 degrees.  It also noted mild subtalar pain.  The report 
concluded with a recommendation for a rocker bottom shoe.

In June 1998, a VA examination for joints was conducted.  The 
report of this examination noted the veteran's history of 
having originally injured his right foot in a fall down a 
flight of stairs while in the service.  The report noted that 
this condition had since progressively worsened with the 
passage of time.  In discussing the veteran's current 
complaints, the report stated:

He continues to have pain and swelling of 
the foot and ankle region.  Weight 
bearing is painful.  He also has had 
complaints of numbness on the lateral 
aspect of the right foot.  He has been 
complaining of a "locking" sensation in 
the ankles in the morning and there has 
also been complaints secondary to a 
neuroma on the medial aspect of the ankle 
which is said to have responded to 
Elavil. 

Physical examination revealed, in part:

Station and gait - he moves about with a 
limp on the right.  He does not push off 
on the right foot.  He has well healed 
surgical scars about the ankle and foot 
region . . .  He has mild swelling and 
enlargement of the ankle and mid foot 
region.  On range of motion testing, the 
ankle had dorsiflexion to only neutral.  
He had 30 degrees of plantar flexion.  
There was essentially absence of any 
subtalar motion.  He had complaints of 
pain on range of motion testing.  In 
particular, he had pain and tenderness 
over the anterior joint line with 
attempted dorsiflexion of the right 
ankle.  He also has had tenderness to 
palpation over the Achilles' tendon 
region.  There was also significant 
tenderness to palpation over the medial 
malleolar area where he had a painful 
neuroma formation.  He was unable to heel 
and toe walk secondary to complaints of 
pain on attempting these maneuvers.  The 
strength of the plantar flexors and 
dorsiflexors of the right ankle were 
considered to be 4/5.  Extensor hallucis 
longus was considered to be 5/5 strength.  
There was decreased sensation to pin 
prick along the dorsal lateral aspect of 
the right foot.  No plantar callosity 
formation was noted.  He had a palpable 
pulse in the right foot.  

The VA examiner also stated:

He has limited functioning of the right 
foot in that he has painful weight 
bearing within limitation of motion as 
noted in the examination report.  There 
is also noted to be swelling and 
enlargement of the ankle.  There is no 
muscle spasm about the ankle.  There is 
ankylosis of the subtalar joint in that 
there is absence of motion of the 
subtalar joint which was previously noted 
at the time of the last examination.  No 
subluxation is noted.  No lateral 
instability or dislocation is noted.  He 
gives a history of a locking type 
sensation of the joint on occasion 
although this is not demonstrable on the 
examination at this time.  There is no 
"loose" motion of the joint.  There is 
no crepitance noted.  There is some 
deformity in that there is enlargement of 
the ankle and mid foot region.  There is 
impairment obviously due to the foot and 
ankle problem.

The report stated that no definite fatigability or 
incoordination is documentable at this time.  It also noted 
that "[m]ore likely than not, he would have additional 
limitation of motion secondary to pain on use or during 
exacerbation although it is not feasible to attempt to 
express this in terms of ... medical certainty."  An X-ray 
examination of the right foot revealed a screw through the 
long axis of the talus, a screw transfixing the tarsal 
navicular with the calcaneus, a persistent linear lucency, 
and osteoarthritic changes throughout the right ankle joint.  

In June 1998, a VA scar examination was conducted.  The 
report noted the following symptoms:

The veteran has stiffness of right ankle 
joint with pain, paresthesia and numbness 
near the front of the scar, pain and 
paresthesia near the rear of the scar, 
which is towards the heel, both the 
scars.

Physical examination revealed an 11-centimeter long, well-
healed scar noted in the medial aspect of the foot from the 
dorsum extending forward to the right big toe.  A second 
scar, 8-centimeters in length, is "more towards the heel on 
the right lateral aspect extending from the heel area towards 
the direction of the little toe."  The report concluded with 
the following diagnosis:

Well-healed scar on the right foot, as 
described above with moderate pain and 
paresthesia in the scar presently from 
the injury to the nerve from surgery in 
the past.  There is no significant 
disfiguration noted in the scar itself.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as, to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(previously the United States Court of Veterans Appeals) 
(hereinafter the "Court").  See Simon v. Derwinski, 2 Vet. 
App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  To comply with this requirement, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 
1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Furthermore, as the Court has pointed out, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

The veteran's service-connected right foot disorder is 
currently rated as 20 percent disabling pursuant to 
Diagnostic Codes 5010 and 5271.  Diagnostic Code 5010, 
relating to arthritis due to trauma, indicates that this 
condition shoulder be rated as degenerative arthritis.  

Diagnostic Code 5003, used in rating degenerative arthritis, 
indicates that this condition is to be evaluated based on the 
limitation of motion of the joint, but if the disorder is 
noncompensable under the applicable diagnostic code due to 
insufficient limitation in the range of motion, the disorder 
is evaluated at 10 percent.  Since degenerative arthritis is 
evaluated under diagnostic codes which provide for ratings 
based on limitation of motion, the evaluation assigned for 
such disability must take into account the decision of the 
United States Court of Veterans Appeals (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) in the evaluation of these 
disabilities.  

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight bearing and non weight 
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

As noted above, the RO ascertained the severity of the 
veteran's service-connected right foot disorder to be 20 
percent disabling pursuant to Diagnostic Codes 5010 and 5271.  
Pursuant to Diagnostic Code 5271, relating to a limited range 
of motion of the ankle, a 20 percent disability rating is 
warranted when there is a marked limitation of motion in the 
ankle.  A higher disability rating is not warranted under 
this code section.

In reaching its conclusion herein, the Board has considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, Diagnostic Code 5270, relating to ankylosis 
of the ankle, contemplates a 20 percent disability rating 
when the ankle is ankylosed in plantar flexion at an angle 
less than 30 degrees.  If an ankle is ankylosed in plantar 
flexion between 30 and 40 degrees, or dorsiflexion between 0 
and 10 degrees, a 30 percent evaluation is assigned.  A 40 
percent evaluation is assigned if the ankle is ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

Diagnostic Code 5284, relating to other foot injuries, 
indicates that a 20 percent disability rating is warranted 
for moderately severe foot injuries.  A severe foot injury 
warrants assignment of a 30 percent disability rating.  The 
note to this section indicates that a 40 percent disability 
rating is warranted for an injury with actual loss of use of 
the foot.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected right foot 
disorder is most appropriately rated as 30 percent disabling 
pursuant to Diagnostic Code 5284.  The veteran's most recent 
VA examination for joints, dated June 1998, noted that he 
walked with a limp on the right and was unable to push off on 
the right foot.  The report indicated that he had tenderness 
over the anterior joint line and the Achilles tendon region.  
The report also noted that the veteran experienced pain upon 
motion and weight bearing.  Given the impairment in the range 
of motion of the veteran's right ankle, and his complaints of 
pain and weakness on use, the Board concludes that his 
service-connected right foot disorder is most appropriately 
rated as a severe foot injury under Diagnostic Code 5284.

In reaching this decision, the Board has given great 
deference to the governing regulations of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  The veteran's most recent VA examination for 
joints, dated June 1998, noted that his right ankle exhibited 
plantar flexion to 30 degrees and dorsiflexion to 0 degrees.  
A treatment report, also dated June 1998, noted that the 
veteran's right ankle showed dorsiflexion to 50 degrees and 
plantar flexion to 20 degrees.  Therefore, the veteran's 
right foot disorder would appear to be appropriately 
characterized as a marked limitation of motion warranting 
only a 20 percent disability rating pursuant to Diagnostic 
Codes 5010 and 5271.  However, the various examination 
reports and treatment reports contained in the veteran's 
claims file indicate that the functional loss exhibited by 
the veteran's right foot disorder warranted the application 
of a 30 percent disability rating under Diagnostic Code 5284, 
relating to a severe foot disorder.  The veteran's most 
recent VA examination for joints, dated June 1998, noted 
objective evidence of swelling and pain on motion and weight 
bearing.  The report also indicated that the veteran "[m]ore 
likely than not  . . .  would have additional limitation of 
motion secondary to pain on use during exacerbation."  His 
medical treatment reports also noted the objective symptoms 
of ankle pain and swelling.  See 38 C.F.R. § 4.40 (1998) 
(Functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."). See 38 
C.F.R. § 4.40 (1998).  

Having so determined, it is now incumbent upon the Board to 
ascertain whether a rating greater than 30 percent can be 
granted.  In doing so, the Board has considered potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant. 
Schafrath, 1 Vet. App. 589.  A note to Diagnostic Code 5284 
provides that "[w]ith actual loss of use of the foot, rate 
40 percent."  The evidence of record does not show that the 
veteran had actual loss of use of his right foot.  In 
addition, the veteran's right foot is not shown to be 
ankylosed entitling him to a higher disability rating under 
Diagnostic Code 5270.  38 C.F.R. § 4.1 states, in pertinent 
part, "[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.10 states 
that "[t]he basis of disability evaluations is the ability 
of the body as a whole . . . to function under the ordinary 
conditions of daily life including employment."  
Accordingly, the Board finds that the functional impairment 
exhibited by the veteran's right ankle disorder is adequately 
contemplated in his currently assigned 30 percent disability 
rating for a severe foot injury under Diagnostic Code 5284.  
The veteran's most recent examination, dated June 1998, 
indicated that the plantar flexors and dorsiflexors of the 
right ankle exhibited 4/5 strength.  His extensor hallucis 
longus showed 5/5 strength.  The report also indicated that 
there was no lateral instability, dislocation or crepitance.  
The report also indicated that "[n]o definite fatigability 
or incoordination is documentable at this time."

The Board also notes that a separate compensable rating may 
be assigned for the scar resulting from the veteran's right 
foot surgeries. See Esteban v. Brown, 6 Vet. App. 259 (1994). 
For one of these scars to be compensable, the veteran would 
have to show that it was either poorly nourished, with 
repeated ulceration, (38 C.F.R. Part 4, Diagnostic Code 7803 
(1998)), or tender and painful on objective demonstration (38 
C.F.R. Part 4, Diagnostic Code 7804 (1998)), or that it 
caused a "limitation of function of the affected body part" 
(38 C.F.R. Part 4, Diagnostic Code 7805 (1998)).  The Board 
concludes that since there is no evidence of pain, 
tenderness, ulceration or a limitation of function 
attributable solely to the surgical scars on the veteran's 
right foot, a separate rating for the veteran's scars is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7803 - 
7805.  The veteran's most recent VA examination for scars, 
performed in June 1998, noted that the veteran had two well-
healed scars on his right foot.  Although the veteran 
experiences pain in the area of these scars, the report 
indicates that the pain is not from the scars themselves, but 
"from the injury to the nerve from surgery." 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  It has not been shown that the 
veteran's service-connected right foot disorder causes marked 
interference with employment, or has required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Based upon the facts and circumstances noted above, the Board 
concludes that the veteran's service-connected right foot 
disorder is most appropriately rated as 30 percent disabling.


ORDER

An increased disability rating of 30 percent, and not in 
excess thereof, is granted for the veteran's service-
connected right foot disorder, subject to the law and 
regulations governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

